Citation Nr: 1729418	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for peripheral vascular disease, to include aortoiliac disease and collapsed veins.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2014, the Veteran and his spouse testified before the undersigned in a Board hearing in Portland, Oregon.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in March 2015, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The March 2015 Board decision also remanded the claim of entitlement to service connection for residuals of seizure medications; that benefit was granted by the Agency of Original Jurisdiction (AOJ) in July 2016 and is no longer on appeal before the Board.

The Board notes that the Veteran has been diagnosed with peripheral vascular disease (peripheral arterial disease; arterial insufficiency; arteriosclerotic vascular disease; aortoiliac disease).  06/09/2016 VBMS, C&P Exam (Artery & Vein DBQ), pp. 1-2.  The Veteran has characterized the disability as "collapsed veins."  Accordingly, the Board has recharacterized the issue more broadly as a claim of service connection for peripheral vascular disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim)

The issue of entitlement to service connection for peripheral vascular disease, to include aortoiliac disease and collapsed veins, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and probative evidence weighs against finding an acquired psychiatric disorder, to include PTSD and depression at any time during the appeal period.  

2.  The competent and probative evidence weighs against finding that the Veteran's back disorder had its onset during, or is otherwise related to, his period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA met its duty to notify by letters sent to the Veteran in June 2009 and July 2009, prior to adjudication of his claims.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  The Board has also considered the lay statements by the Veteran and others.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran was afforded VA examinations in August 2012, March 2016, and June 2016.  The Veteran has asserted that the August 2012 VA examination for PTSD was insufficient; however, the Veteran was given another examination for psychiatric disorders in June 2016.  There is no assertion or indication from the record that the March 2016 or June 2016 examinations are inadequate.  

As VA satisfied its duties to notify and assist the Veteran, there is no prejudicae as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  Acquired psychiatric disorder

After review of the record, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met, as the evidence preponderates against finding a current disability.  

Claims of service connection for PTSD require a medical diagnosis conforming to the requirements of § 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f?); see 38 C.F.R. § 4.125(a) (2016); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

In August 2012, a VA psychologist opined that the Veteran's symptoms do not meet the criteria for PTSD or any other psychiatric disorder.  08/08/2012 VBMS, VA Exam, pp. 35-45.  

In August 2014, a psychology technician determined that the Veteran's score on the Beck Depression Inventory indicated mild depression, and that a diagnosis of PTSD was suggested based on his score on a PTSD screen.  Both assessments were qualified by the following language:  "Information contained in this note is based on a self-report assessment and is not sufficient to use alone for diagnostic purposes.  Assessment results should be verified for accuracy and used in conjunction with other diagnostic activities and procedures."  12/01/2014 LCM, CAPRI, pp. 96-97.  

In December 2015, the results of a depression screen and a PTSD screen were both negative.  07/22/2016 LCM, CAPRI, pp. 45, 47.  

In June 2016, the VA psychologist who conducted the August 2012 examination reviewed the August 2014 mental health records noting mild depression, but opined that the Veteran does not have a current mental health disorder.  It is presumed that the psychologist rendered his opinion utilizing the applicable Diagnostic and Statistical Manual of Mental Disorders requirements.  See Cohen, 10 Vet. App. at 140.  The examiner stated that it is at least as likely as not that the Veteran experiences mild, transient depressed mood related to exacerbations in his service-connected seizure disorder.  06/08/2016 VBMS, C&P Exam (Medical Opinion DBQ).  

The Board finds the August 2012 and June 2016 opinions of the VA psychologist to be competent, credible, and highly probative and deserving of weight, as they are supported by an in-person examination, review of the relevant medical records, and a sufficient explanation.  Although the Board finds the results of the August 2014 PTSD and depression screens to be competent and credible, the Board assigns them less probative weight as the technician explicitly noted that the results are not sufficient for diagnostic purposes and should be verified for accuracy and used in conjunction with other diagnostic activities and procedures.  The August 2014 findings were not verified by a psychologist or psychiatrist.  In fact, in June 2016, a VA psychologist explained the August 2014 positive depression screen results as being due to a mild, transient depressed mood.  Thus, chronic psychiatric disability has not been shown at any time during the period on appeal.

The Board acknowledges lay statements from the Veteran, his spouse, and his brother-in-law asserting that the Veteran has PTSD and depression due to an in-service assault.  However, the Board finds that those individuals are not competent to diagnose an acquired psychiatric disorder, as it requires specialized medical and mental health training.  See Jandreau, 492 F.3d at 1377.  

Without competent evidence of a diagnosis of an acquired psychiatric disorder, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Back disorder 

After review of the record, the Board finds that the criteria for service connection for a back disability have not been met.

Certain chronic diseases, including arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331. 

The evidence shows a current disability.  The Veteran has been diagnosed with degenerative arthritis of the spine, lumbosacral strain with degenerative changes, and bilateral lower extremity sciatica.  03/04/2016 VBMS, C&P Exam (Back DBQ), pp. 2, 9.  

The Veteran claims that his current back disorder is related to an in-service personal assault.  The evidence corroborates his assertion that he was the victim of an assault while in service.  03/19/2015 VBMS, STR-Medical, pp. 3, 6.  

The competent and probative evidence weighs against finding that the Veteran's current back disorder had its onset during or is otherwise related to his period of active service.  The service treatment records related to the April 1977 assault noted multiple bruises to the face and forehead and soft tissue trauma to the face.  There is no mention of a back injury at that time.  03/19/2015 VBMS, STR-Medical, pp. 3, 6.  A separation examination in May 1977, conducted one month after the assault, also does not note the existence of a back injury.  Id. at 15-16.  During the course of treatment and examination, the Veteran reported the onset of his back pain as 1983 or 1984, approximately six years after discharge.  At that time he had been working for five years in a job that involved labor and did not report any back or neck problems during those first five years at work.  The Veteran specifically remembers a time around 1983 when he bent over, recalling it as the first time he experienced back problems.  09/16/2009 VBMS, Medical-Non-Government, p. 59; 03/04/2016 VBMS, C&P Exam (Back DBQ), pp. 2-3; 03/04/2016 VBMS, C&P Exam (Medical Opinion DBQ).  

In this regard, the competent and probative evidence weighs against finding a continuity of symptomatology of arthritis.  At the September 2014 Board hearing, the Veteran claimed that his back symptoms have basically existed continuously since the in-service assault.  10/22/2014 LCM, Hearing Transcript, pp. 8-16.  As previously noted, the Veteran denied experiencing back pain at the time of the in-service assault and again one month later.  Moreover, in the course of seeking treatment, the Veteran identified the onset of back pain as 1983 or 1984, due to an on-the-job injury.  The Board assigns more probative weight to the Veteran's contemporaneous statements made at the time of the assault and in the course of treatment than at the time of his September 2014 hearing.  Accordingly, the Board finds that the relevant evidence weighs against finding post-service continuity of symptomatology.  

Furthermore, the competent and probative evidence weighs against finding that the Veteran's current back disorder is related to his period of active service.  In March 2016, a VA examiner opined that it is less likely than not that the Veteran's back disorder was incurred in service or caused by any in-service activities, including the April 1977 assault.  In support of that opinion, the examiner described the history of the Veteran's back injury, and concluded that he has very typical chronic cervical and lumbar spine strains with degenerative changes, which is a very common problem and typically degenerative in nature.  The examiner further stated that there is nothing in the presentation of the Veteran's back disorder that would make him suspect it to be traumatic in nature, as the timing and presentation are not consistent with it having any relationship to his assault in service.  03/04/2016 VBMS, C&P Exam (Medical Opinion DBQ).  The Board finds the VA examiner's opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, and a clear rationale.  

The Board also notes that even if continuity of post-service symptomatology was found to exist, the March 2016 VA examiner's conclusion that the Veteran's back disorder is degenerative, as opposed to traumatic, in nature weighs against finding a nexus between the present disorder and the alleged post-service symptomatology.  See Savage, 10 Vet. App. at 495-97.

The Board acknowledges the Veteran's claim that his back disorder is related to his period of active service.  However, he is not competent to reach such a conclusion, as it requires medical expertise.  See Jandreau, 492 F.3d at 1377.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's back disorder had its onset during or is otherwise related to his period of active service, including the April 1977 assault.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.  

Service connection for a back disability is denied.  


REMAND

Regarding the claim of service connection for peripheral vascular disease, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  In August 2012, a VA examiner opined that it is implausible and much less than likely that any vascular disease would be due to his seizure medications, but did not provide an opinion addressing the question of aggravation.  08/08/2012 VBMS, VA Exam, p. 31.  Accordingly, the AOJ should obtain a medical opinion as to whether the Veteran's vascular disease was aggravated by medication for his service-connected seizure disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the VA examiner who provided the August 2012 opinion, or another appropriate VA examiner, as to the whether the Veteran's vascular disease has been aggravated by medication for his service-connected seizure disorder.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's vascular disease has been  aggravated (i.e., permanently worsened beyond the normal progression of that disease) by medication for his service-connected seizure disorder?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why this is so and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

2.  After completion of all the foregoing development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


